UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHERYL D. UZAMERE,
                             Plaintiff,                               19-CV-9064 (CM)

                    -against-                                  ORDER OF DISMISSAL AND
                                                                TO SHOW CAUSE UNDER
THE STATE OF NEW YORK, et al.,                                      28 U.S.C. § 1651
                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action arising from her 1979 marriage to and

subsequent abandonment by her husband, Ehigie Edobor Uzamere. She alleges that Defendants

participated in a massive conspiracy to deprive her of her rights. By order dated October 1, 2019,

the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (IFP). The Court dismisses the complaint for the reasons set forth below. Within thirty

days of the date of this order, Plaintiff must submit a declaration setting forth good cause why the

Court should not impose a bar order.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). While the law

mandates dismissal on any of these grounds, the Court is obliged to construe pro se pleadings

liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest

[claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.

2006) (internal quotation marks and citations omitted).
        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted)

                                          BACKGROUND

        Plaintiff submits to the Court a 205-page complaint with 540 pages of exhibits. She

names as Defendants the State of New York, the New York State Attorney General, state-court

judges and officials from New York, officials of the New York State Department of Health, and

employees of the Social Security Administration Office in Brooklyn, New York. Plaintiff does

not clearly state what her claims are or the underlying facts in support of her claims, but her

assertions and exhibits make it clear that this action is a continuation of her indefatigable efforts

to litigate matters arising from her marriage and abandonment by her husband.

        Plaintiff has brought multiple federal and state court actions concerning her marriage and

abandonment. In 2009, she filed a civil rights action in the Southern District of New York in

which she named many of the same defendants as in this action. See Uzamere v. Allen E. Kaye,

P.C., ECF 1:09-CV-3506, 2 (S.D.N.Y. April 2, 2009), appeal dismissed, No. 09-1600-cv (2d Cir.

June 24, 2009), cert. denied, 558 U.S. 965 (Oct. 13, 2009). That case was dismissed on immunity

grounds and for lack of subject matter jurisdiction. See Uzamere, ECF 1:09-CV-3506, 3. The

Court also warned Plaintiff that should she continue to file complaints related to her husband, she

may be barred from filing future complaints without first seeking leave of Court. Id. at 6.


                                                   2
       Plaintiff has also filed at least three related actions in the United States District Court for

the Eastern District of New York. See Uzamere v. Cuomo, No. 11-CV-2831 (E.D.N.Y. June 22,

2011) (dismissed as frivolous and malicious; noted Plaintiff’s “long, tired history of vexatious

litigation” in that court), appeal dismissed, No. 11-2713-cv (2d Cir. Nov. 28, 2011), cert denied,

565 U.S. 1264 (Mar. 19, 2012); Uzamere v. Rice, No. 08-CV-0891 (NGG) (E.D.N.Y. July 6,

2007) (dismissed for failure to state a claim); Uzamere v. Doe, No. 07-CV-2471 (E.D.N.Y. July

6, 2007) (dismissed for lack of subject matter jurisdiction). The Eastern District has also warned

Plaintiff about continuing to file frivolous complaints, noting her “long, tired history of vexatious

litigation” in that court. See Uzamere, No. 11-CV-2831 (ECF No. 3 at 2).

       Undeterred by her unsuccessful litigation in the New York courts, Plaintiff also filed

actions in the United States Court of Federal Claims and the United States District Court for the

District of Rhode Island. In 2010, Plaintiff filed three actions in the Court of Claims complaining

about her mistreatment by various courts and about her husband’s misconduct. She withdrew the

first complaint, but the court consolidated the remaining two actions and dismissed all of her

claims for lack of subject matter jurisdiction. See Uzamere v. United States, Nos. 10-585C, 10-

591C, 2010 WL 3528897 (Fed. Cl. Sept. 3, 2010). In 2013, Plaintiff filed another voluminous

complaint in the District of Rhode Island, alleging judicial misconduct, fraud, and an overall

conspiracy to violate her rights. That court, noting Plaintiff’s litigation history, dismissed the

action on a slew of grounds, including immunity, res judicata and collateral estoppel, the

Rooker-Feldman doctrine, and statute of limitations. See Uzamere v. United States, No. 13-505S,

2013 WL 5781216 (D.R.I. Oct. 25, 2013), aff’d, No.13-2454 (1st Cir. Apr. 11, 2014), cert.

denied, 135 S. Ct. 451 (Nov. 3, 2014). The District of Rhode Island also warned Plaintiff against

the filing of additional frivolous lawsuits. See Uzamere, 2013 WL 5781216, at *18.




                                                  3
                                            DISCUSSION

        Even when read with the “ special solicitude” due pro se pleadings, Triestman, 470 F.3d

at 474–75, Plaintiff’s voluminous complaint must be dismissed as frivolous. She is again

attempting to bring claims about her marriage, husband’s abandonment of her, and her multiple

efforts to seek relief from federal and state courts. Plaintiff’s complaint is frivolous, rising to the

level of the irrational, and there is no legal theory on which she can rely. See Denton, 504 U.S. at

33; Livingston, 141 F.3d at 437.

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because this action is a continuation of Plaintiff’s pattern of vexatious litigation, the Court

declines to grant Plaintiff leave to amend.

                                   ORDER TO SHOW CAUSE

        As noted above, Plaintiff has a history of filing frivolous and malicious actions. The

Southern District and other federal courts have warned her about the consequences of continuing

to file such cases. In light of this litigation history, Plaintiff is ordered to show cause why she

should not be barred from filing any further actions in this Court IFP without first obtaining

permission from this Court to file her complaint. See Moates v. Barkley, 147 F.3d 207, 208 (2d

Cir. 1998) (per curiam) (“The unequivocal rule in this circuit is that the district court may not

impose a filing injunction on a litigant sua sponte without providing the litigant with notice and

an opportunity to be heard.”). Within thirty days of the date of this order, Plaintiff must submit to

this Court a declaration setting forth good cause why the Court should not impose this injunction

upon her. If Plaintiff fails to submit a declaration within the time directed, or if Plaintiff’s

declaration does not set forth good cause why this injunction should not be entered, she will be


                                                   4
barred from filing any further actions IFP in this Court unless she first obtains permission from

this Court to do so.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The complaint, filed in forma pauperis under 28 U.S.C. § 1915(a), is dismissed as

frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i). All other pending matters are terminated.

         Plaintiff shall have thirty days to show cause by declaration why an order should not be

entered barring her from filing any future action in forma pauperis in this Court without prior

permission. A declaration form is attached to this order.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

Dated:     October 15, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                  5
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
